Citation Nr: 0519823	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  04-15 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for discoid lupus 
erythematosus.


ATTORNEY FOR THE BOARD

G. Zills, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1952 to January 1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2003 RO decision which denied service connection 
for discoid lupus erythematosus.  

The Board notes that the RO certified two issues on appeal to 
the Board in May 2004.  These issues were entitlement to a 
rating higher than 20 percent for hepatitis C, and 
entitlement to service connection for discoid lupus 
erythematosus.  However, in written communication received in 
May 2004, prior to the RO's certification of the issues, the 
veteran indicated that he was willing to defer to the RO's 
assessment of the evaluation to be assigned to his hepatitis 
C.  The Board construes such statement to constitute a 
withdrawal of the appeal of an increased rating for hepatitis 
C, and thus will address only the issue of service connection 
for discoid lupus erythematosus.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  Discoid lupus erythematosus began many years after the 
veteran's active service, and was not caused by or aggravated 
by any incident of service.  


CONCLUSION OF LAW

Discoid lupus erythematosus was not incurred in or aggravated 
by active service, is not proximately due to or the result of 
any disease or injury incurred in or aggravated by service, 
and did not manifest to a compensable degree within the 
applicable presumptive period.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This " fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the RO sent the veteran a VCAA notice letter in December 2003 
that informed him of the type of information and evidence 
necessary to substantiate his claim.  In addition, by virtue 
of the rating decision on appeal, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC), he 
was provided with specific information as to why this 
particular claim was being denied, and of the evidence that 
was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from December 2003 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from December 2003 contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of an SOC dated in February 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done - irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication - the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.   See, e.g., 38 C.F.R. § 20.1102 (2004) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist also includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  Under the circumstances of the case, a VA 
examination is not warranted.  There is no competent medical 
evidence that establishes that the veteran had discoid lupus 
erythematosus in service or within a year following 
separation from service.  There are no proven predicate facts 
upon which a doctor could provide a competent medical opinion 
on any relationship between current discoid lupus 
erythematosus and service.  See 38 C.F.R. 
§ 3.159(c)(4).  Service and VA medical records have been 
associated with the claims file, and there do not appear to 
be any outstanding medical records that are relevant to this 
appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Service connection for discoid lupus erythematosus

The veteran seeks service connection for discoid lupus 
erythematosus.  In statements submitted to the Board, he has 
indicated that he seeks service connection for such condition 
on a presumptive basis.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection will be rebuttably presumed for certain 
chronic diseases, including systemic lupus erythematosus, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

The veteran's service medical records contain no indication 
of the presence of either discoid lupus erythematosus or of 
systemic lupus erythematosus, and such are also not shown to 
be present within one year after service, as required for 
presumptive service connection.  The first diagnosis of 
discoid lupus erythematosus of record is from January 1990.  
Subsequent medical records show ongoing diagnoses and 
treatment of the condition.  The Board finds that there is no 
competent medical evidence of record which links the 
veteran's current discoid lupus erythematosus, first shown 
over 30 years after service, with his service, with any 
incident of service, or with any disease or injury incurred 
in or aggravated by his service.  In the absence of competent 
medical evidence linking a current disability to the 
veteran's service, service connection is not warranted.  
38 C.F.R. § 3.303.  The medical evidence of record also does 
not establish the existence of discoid lupus erythematosus or 
systemic lupus erythematosus within one year of the veteran's 
separation from service, as required for presumptive service 
connection.  38 C.F.R. §§ 3.307, 3.309.

While the veteran has expressed his belief that there is a 
relationship between his current discoid lupus erythematosus 
and his military service, as a layman he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In the absence of competent medical evidence of record which 
relates current discoid lupus erythematosus to the veteran's 
military service or to the one year presumptive period 
following his separation from service, service connection is 
not warranted.

The Board concludes that discoid lupus erythematosus was not 
incurred in or aggravated by military service.  As the 
preponderance of the evidence is against the claim for 
service connection for discoid lupus erythematosus, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert  v. Derwinski, 1 
Vet. App. 49 (1990).
 

ORDER

Service connection for discoid lupus erythematosus is denied.



	                        
____________________________________________
	HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


